Citation Nr: 1113193	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1984 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously remanded for additional development in April 2008 and September 2009.  The requested development has been substantially completed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  A preexisting low back disorder noted upon the Veteran's service enlistment examination did not undergo an increase in disability during active service.

3.  A left foot disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  A left foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in January 2004, October 2006, and April 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available evidence includes service treatment records, VA examination reports, private treatment records, and the Veteran's statements in support of his claims.  The Veteran has identified no existing evidence requiring additional VA assistance.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Although in a March 2011 informal hearing presentation the Veteran's service representative asserted that an additional medical opinion was required to address the issue of in-service aggravation of the Veteran's preexisting back disorder, the Board finds this matter was sufficiently addressed by the October 2008 and December 2009 VA examiners.  In fact, the October 2008 examiner specifically referred to a February 22, 1984, service treatment record noting a low back condition and found a preexisting back disorder was neither aggravated nor increased due to its natural progression during active service.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims
Factual Background

Service treatment records show a January 1984 enlistment examination report noted the Veteran provided a history of recurring low back pain since a football injury in the ninth grade.  Clinical evaluation revealed mild lordosis, and a subsequent X-ray study of the dorsolumbar spine was within normal limits.  No abnormalities of the feet were noted.  Records dated in February 1984 show he complained of low back pain since arriving for basic training eight days earlier.  The examiner noted mild diffuse tenderness to the lumbosacral spine and paravertebral musculature.  An X-ray examination was within normal limits.  Heat was provided as therapeutic treatment.  Records show the Veteran was seen the next day for follow-up of his recurring low back pain and provided a treatment plan including heat, observation, pain relief medication, and physical therapy.  A follow-up examination report dated seven days later noted the Veteran was doing better and was without complaint.  

A June 1989 treatment report noted the Veteran complained of low back strain after morning training.  The examiner noted there was decreased flexion of the back, but no vertebral tenderness.  Neurological evaluation revealed the lower extremities were intact.  The diagnoses included mechanical low back pain.  The treatment plan noted the Veteran was provided pain relief medication and placed on a temporary profile.  Records dated in February 1991 show the Veteran complained of left foot pain over the past day with no trauma within the previous 72 hours.  He described the pain as to the lateral aspect of his left foot that was a sharp needle and pin sensation.  The examiner noted there was minimal edema to the lateral aspect of the left foot with signs of walking difficulty and tenderness to the lateral plantar aspect.  The diagnosis was plantar fasciitis.  Records show the Veteran played football, softball, and lifted weights during his military service and that he was not seen for any other low back or left foot problems.  A June 1988 report noted treatment for an ingrown toenail, however, the specific foot or toe involved was not identified.

Post-service private medical records show the Veteran was first treated for bilateral foot pain in his heels and metatarsal joints beginning in March 1994 and for low back pain beginning in May 1995.  In April 1994 the Veteran reported pain in his heels since the Army; it appears that a diagnosis of plantar fasciitis was made.  X-ray studies dated in March 1994 revealed normal feet, and studies in July 1995 revealed a normal lumbosacral spine and bilateral feet.  The diagnoses included bilateral pes planus and back strain.  In February 1996, a diagnosis of chronic low back pain secondary to heavy lifting was provided.  In February 1997, a diagnosis of bilateral bursitis of the heels was made.  X-ray examination reports dated in May 2008 noted mild degenerative changes scattered in the lumbar region and mild adductus varus with mild arthritis disease in the first metatarsophalangeal joint.  A July 2008 electromyography (EMG) and nerve conduction study revealed bilateral lumbosacral nerve root involvement and bilateral neuropathies of the posterior tibial nerves across the ankles suggestive of compression and bilateral tarsal tunnel syndrome.  Additional reports provided diagnoses including low back sprain and pes planus.  No opinions as to etiology for any low back or left foot disability were provided.

An October 2008 VA examination report noted the Veteran's claims file was reviewed.  The Veteran reported that he played sports in high school and occasionally experienced twinges of pain in his back, but that during active service he began to have back pain.  He denied any history of specific injury.  He also reported that during service he "rolled over his left foot" which was treated as a sprain.  He stated he experienced occasional left foot pain.  The examiner noted physical examination revealed normal lumbar lordosis and that X-ray examination of the lumbosacral spine revealing mild scoliosis were otherwise unremarkable.  An X-ray study of the left foot was normal with no evidence of any residual trauma.  The examiner found there was no current evidence of a left foot disorder.  With regard to the low back, the examiner found that the Veteran had a low back condition, mild scoliosis, which preexisted service.  It was noted that scoliosis is a developmental condition and that there was no evidence of any aggravation or increase in the Veteran's scoliosis due to the natural progression of the disease or to military service.  The examiner referred to specific service and post-service treatment records as having been reviewed in support of the provided opinions.  

VA examination in December 2009 included a review of the claims file prior to an interview and physical examination of the Veteran.  It was noted that the Veteran reported he had injured his lower back playing football approximately five years before service.  The examiner also noted his enlistment examination revealed a low back condition with injury to the lower back secondary to football play with no frequent aggravation of low back pain or specific direct injury to the lower back in active service.  The Veteran reported complaints of intermittent low back pain since the late 1970's and denied any post-service back injury.  He also reported he had experienced intermittent left foot great toe pain since active service, but denied any specific direct injury to the left great toe or first metatarsophalangeal joint.  

The examiner summarized the pertinent treatment reports of record and noted that VA X-ray examination of the lumbosacral spine in October 2008 revealed osteoarthritis and scoliosis and mild anterior wedging of the T12 and L2 vertebral bodies which was indicative of prior trauma.  A physical examination revealed normal lumbar spine alignment with minimal local tenderness in the lumbar area and minimal paravertebral muscle spasms.  Examination of the left foot revealed no obvious swelling, tenderness, redness, warmth, or crepitus of the small joints of the big toe.  The feet were minimally low arched, bilaterally.  X-ray examinations revealed degenerative changes in the lower lumbar spine and mild degenerative changes to the left foot.  The diagnoses included minimal degenerative joint and disk disease involving the lumbosacral spine.  It was the examiner's opinion that the Veteran's current low back condition was not likely related to any low back condition manifest in active service.  As rationale for the opinion the examiner noted there was no evidence of a chronic low back disorder or a low back injury during active service.  A diagnosis of minimal degenerative joint disease involving the left first metatarsophalangeal joint was also provided which the examiner found was not likely related to any left foot problem manifest during active service.  It was noted that there was no evidence of a left great toe disorder in service or in the immediate years after the Veteran's separation from active service.

Analysis

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Symptoms of chronic disease from the date of enlistment or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  38 C.F.R. § 3.303(c).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  

In cases involving aggravation by active service, the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  38 C.F.R. § 3.322(a) (2010).  The Court has also recognized that temporary flare-ups of a preexisting disorder during service, without evidence of a worsening of the underlying condition, did not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Service connection can be granted for certain diseases, including arthritis,  if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Based upon the evidence of record, the Board finds that a preexisting low back disorder noted upon the Veteran's service enlistment examination did not undergo an increase in disability during active service and that a left foot disability was not manifest during active service nor shown to have developed as a result of an established event, injury, or disease during active service.  VA medical opinions in this case are persuasive that the mild lordosis noted upon the Veteran's enlistment examination in January 1984 was a preexisting disorder that was not aggravated by active service.  While the October 2008 VA examiner's opinion more clearly articulated the specific low back disorder found to have been noted upon enlistment examination and the absence of any increase in disability during service, the December 2009 VA examiner's opinion is consistent with that opinion.  The December 2009 VA examiner also specifically found the Veteran's present left foot disability was not likely related to any problem manifest during active service.  The October 2008 and December 2009 VA medical opinions are shown to have been provided based upon thorough examinations of the Veteran and comprehensive review of all the evidence of record including the complaints of intermittent pain since service.  The provided rationale for these opinions is adequate.  

The Board notes there is no medical evidence indicating a current low back other than as noted upon enlistment had its onset in service, or that any low back disorder was permanently aggravated as a result of service.  Nor is there any medical evidence indicating that a current left foot disability either had its onset in or otherwise developed as a result of an injury or disease incurred during active service.  Arthritis of the lumbar spine or left foot was not manifest for many years after service and presumptive service connection for chronic disease is not warranted.  To the extent that chronic heel pain, a diagnosis of plantar fasciitis and bursitis of the heels was noted in private medical records in the 1990's, there is no such diagnosis of such left foot disabilities at present.  Neither VA examination found pes planus of the left foot.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Veteran in this case is not competent to offer opinions on questions of medical causation or diagnosis as to his present low back and left foot disabilities as a result of service.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Further, while the Board finds that the Veteran's statements regarding recurrent low back pain in service and since to be credible, the Board finds such an allegation of continuity of symptomatology to be less probative than the medical evidence in this case since the more probative evidence of record indicates a history of recurrent back pain prior to service and since, and medical evidence is necessary in a case where the central inquiry is whether a preexisting low back disorder was aggravated in service.  As to the Veteran's left foot disability and claims of continuity of symptomatology, the current diagnosis of record involves degenerative joint disease involving the left first great toe and such was not noted in service or within one year of service.  To the extent that the Veteran had a remote post-service history of bursitis and plantar fasciitis involving the heels, there is no current competent evidence of a diagnosis of either disorder.  The Veteran's current report of intermittent chronic left great toe pain since service is simply not credible given the negative service treatment records and the private medical records dated in the 1990's which show no specific complaint relating to the left great toe or any references or findings of arthritis.  The Board finds the contemporaneous medical evidence to be more probative than the Veteran's statements in this regard.  The Board is fully aware that the regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006)

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left foot disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


